COURT OF APPEALS
                            SECOND DISTRICT OF TEXAS
                                 FORT WORTH

                               NO. 02-14-00289-CR


The State of Texas                       §    From County Criminal Court No. 4

                                         §    of Tarrant County (1344184)

                                         §    May 21, 2015
v.
                                         §    Opinion by Justice Gabriel

                                         §    Concurrence by Justice Dauphinot

Scott Ellery Crawford Jr.                §    (p)

                                  JUDGMENT

      Acting sua sponte, we withdraw our March 19, 2015 memorandum opinion

and judgment and substitute this opinion and judgment. Appellee Scott Ellery

Crawford Jr.’s motion for en banc reconsideration is, therefore, rendered moot.

      This court has considered the record on appeal in this case and holds that

there was error in the trial court’s judgment. It is ordered that the trial court’s

order granting Scott Ellery Crawford Jr.’s motion to suppress is reversed and the

case is remanded to the trial court for further proceedings consistent with this

opinion.
      It is further ordered that appellant The State of Texas shall bear the costs

of this appeal, for which let execution issue.

                                     SECOND DISTRICT COURT OF APPEALS



                                     By /s/ Lee Gabriel
                                         Justice Lee Gabriel